In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00192-CR
                              __________________

              EX PARTE ADELIO ALEXANDER BARAHONA

__________________________________________________________________

             On Appeal from the County Court at Law No. 5
                     Montgomery County, Texas
                       Trial Cause No. 18-30764
__________________________________________________________________

                         MEMORANDUM OPINION

      Adelio Alexander Barahona appeals from a ruling made by the County Court

at Law Number 5 denying his writ of habeas corpus. In his petition, Barahona—a

non-citizen—asked the habeas court to overturn a conviction he incurred in 2018 on

a Class B misdemeanor DWI. The conviction depended on his guilty plea under a

plea bargain agreement, an agreement he claimed he would not have made had his

attorney advised him correctly about the consequences resulting from a conviction

on his status as a non-citizen. According to Barahona, he can no longer live in the

United States because of the conviction on the 2018 DWI because it disqualified him



                                        1
from a federal program granting him Temporary Protected Status, a program

allowing certain non-citizens to remain in the United States.

      Having reviewed the evidence the habeas court relied on in denying

Barahona’s petition and his motion for new trial, we hold the court abused its

discretion by denying Barahona’s request to set aside his conviction and grant his

request for a new trial. We reverse the habeas court’s order and grant Barahona’s

motion for new trial. 1

                                        Background

      This case has a complicated procedural history. This is the third time

Barahona has appeared in this Court seeking relief from the habeas court’s rulings

on his petitions seeking to overturn his conviction in a post-judgment proceeding in

which he challenged the validity of his plea.

      The case that led to Barahona’s conviction on the 2018 DWI began in March

2017 when the State charged Barahona with a Class A misdemeanor DWI. In April

2018, Barahona and the State reached a plea agreement on that charge. Under the

agreement, in return for the State’s agreement to reduce the charge to a Class B

misdemeanor DWI, Barahona agreed to plead guilty. The trial court approved the

plea bargain following a hearing on the plea and then signed a judgment that tracks




      1
          Tex. R. App. P. 51.2(c)(1).
                                            2
the terms of the plea bargain. In the judgment, the court found Barahona guilty on a

reduced charge, a Class B misdemeanor DWI. 2

      The record before the habeas court includes the plea papers Barahona signed

as part of the plea he entered on his 2018 DWI. The plea papers warn Barahona of

several consequences associated with the plea. One of the warnings states that if the

defendant is “not a citizen of the United States, [a] plea of guilty or nolo contendere

may result in deportation, exclusion from admission to this country, or denial of

naturalization under federal laws[.]” The record before the habeas court also includes

the reporter’s record from the hearing on the plea. The transcript of the hearing

reflects that, before accepting the plea, the trial court asked Barahona’s attorney

whether he wanted “to go over any of the immigration issues on the record[.]”

Barahona’s attorney responded: “No. I’ve gone over it. I’ve consulted with an

immigration attorney and gone over the paperwork to file with the plea to feel

comfortable.” After that, Barahona pleaded guilty. The judgment the trial court

signed tracks the terms of the plea agreement between Barahona and the State.




      2
       Compare Tex. Penal Code Ann. § 49.04 (providing generally that driving
while intoxicated is punishable as a Class B misdemeanor), with id. § 49.09(b)
(providing that if the State alleges and proves the defendant has one prior conviction
for a DWI, the second DWI is punished as a Class A misdemeanor). The judgment
on which the conviction rests reflects the State abandoned the allegation in the
indictment alleging Barahona had a prior conviction on another DWI.
                                            3
      A month after the trial court signed the judgment on Barahona’s 2018 DWI,

the director of the federal agency responsible for administering the rules applicable

to aliens living in the United States with protected status notified Barahona the

agency had decided to deny his request for Temporary Protected Status. Under the

program, aliens granted Temporary Protected Status, with the permission of the

Attorney General of the United States, may remain in the United States if qualified

under the rules and regulations applicable to the federal program. 3

      After the agency notified him that he had not been granted Temporary

Protected Status, Barahona petitioned for habeas relief and sought to overturn his

guilty plea to the 2018 DWI. In his June 2018 petition for habeas relief, Barahona

alleged the attorney who represented him in the plea hearing gave him bad advice

about the immigration consequences certain to result from his plea. 4 After finding

the attorney who represented Barahona on his 2018 DWI “clearly complied with the



      3
          The notice Barahona received is in the record. It states: “The record
establishes that you have been convicted of no fewer than two misdemeanor offenses
committed in the United States and are therefore statutorily ineligible for TPS under
[federal law].” The notice advised Barahona the agency had learned Barahona had
incurred two convictions for DWIs, one in August 1999 and a second in 2018. The
parties do not dispute that the 2018 DWI at issue is the second DWI conviction
referred to in the notice.
        4
          See Ex parte Barahona, No. 09-18-00328-CR, 2018 Tex. App. LEXIS 8886,
at *1 (Tex. App.—Beaumont Oct. 31, 2018, no pet.) (mem. op., not designated for
publication). To be sure, the record shows the attorney who represented Barahona at
trial is not the same attorney that he hired to represent him in the appeal he pursued
from the habeas proceeding Barahona filed in 2018.
                                            4
standards known to this court with regard to advising his client of [the] immigration

consequences” of his plea, the habeas court denied Barahona’s petition for habeas

relief in which he sought to overturn his plea.

      Barahona appealed the ruling the habeas court made on the petition for habeas

corpus he filed in 2018. 5 On appeal, this Court held it lacked jurisdiction to consider

the appeal because the attorney who had filed it for Barahona failed to file a timely

notice of appeal.6

      In February 2019, Barahona filed a second petition for habeas relief. Like his

2018 petition, Barahona’s 2019 petition challenged the validity of Barahona’s guilty

plea on his 2018 DWI. The habeas court conducted a hearing on the merits of the

habeas petition Barahona filed in 2019. Following the hearing, the habeas court

issued findings. Among those, the habeas court found Barahona had failed to show

why he failed to produce the evidence he used to support his 2019 application for

habeas relief since that same evidence was available to him when he sought relief in

the writ of habeas corpus he filed in 2018. But just in case a court were to disagree

with that ruling, the habeas court also found that Barahona had failed to establish he

was entitled to relief from his conviction on his 2018 DWI. Among its findings, the

habeas court in ruling on Barahona’s 2019 petition found: (1) Barahona failed to



      5
          Id.
      6
          See Tex. R. App. P. 26.2(a)(1).
                                            5
establish there was a reasonable probability that, but for his trial attorney’s incorrect

advice, he would have pleaded not guilty and insisted on going to trial; (2) Barahona

was not entitled to effective counsel in the proceedings on his first petition for habeas

relief, the petition Barahona filed in June 2018; and (3) Barahona was not entitled to

an out-of-time appeal even though his attorney had failed to timely perfect an appeal

from the habeas court’s ruling on Barahona’s first habeas application for relief, the

application that Barahona’s attorney filed in June 2018. 7

      Barahona then appealed from the ruling denying his 2019 petition for habeas

relief. This time, Barahona had another attorney, who timely perfected the appeal.

But in deciding that appeal, we agreed with the habeas court that Barahona had failed

to establish why the evidence he presented to support his 2019 application was not

reasonably available in 2018 when he filed his first application for the writ.8 But we

also disagreed with the habeas court that Barahona had not shown he had a right to

have his request to be allowed to pursue an out-of-time appeal from the ruling on the

first application Barahona filed for habeas relief. So we overruled the habeas court’s

ruling in part and granted Barahona the right to file an out of-time appeal.9



      7
        Ex parte Barahona, No. 09-19-00125-CR, 2020 Tex. App. LEXIS 1838, at
*2-5 (Tex. App.—Beaumont Mar. 4, 2020, pet. ref’d) (mem. op., not designated for
publication).
      8
        See Tex. Code Crim. Proc. Ann art. 11.59; Ex parte Barahona, 2020 Tex.
App. LEXIS 1838, at *8-9.
      9
        Id. at *9-10.
                                       6
Explaining that ruling, we stated: “The right to appeal a habeas court’s ruling is a

statutory right, granted by the legislature.” 10 To correct the habeas court’s error, we

reversed the ruling to the extent that the habeas court denied Barahona’s request for

an out-of-time appeal and directed the habeas court on remand to grant Barahona’s

request for permission to file an out-of-time appeal. 11

      Within thirty days of the mandate issuing on Barahona’s second appeal,

Barahona filed a motion in the habeas court in which he asked the habeas court for

a new trial. Barahona attached several exhibits to his motion for new trial. The

documents attached to Barahona’s motion for new trial that are discussed in this

opinion are:

            • An affidavit from the attorney who represented Barahona on his 2018
              DWI.

            • The plea papers Barahona signed when he pleaded guilty to the 2018
              DWI. One set is in Spanish, while the other is in English.

            • An affidavit Barahona signed in January 2019. The affidavit states:
              “[The attorney representing me on my 2018 DWI] further advised me,
              based on the information that he had obtained from the immigration
              attorney, that accepting the prosecution’s plea offer and entering a
              guilty plea in the instant case would not harm my immigration status,
              including my ability to remain in the United States under TPS status.
              Based on [the attorney’s] assurances to me that pleading guilty in the
              instant case would not negatively impact my immigration status,
              including my TPS status, I elected to plead guilty rather than go to
              trial.”


      10
           Id. at *10.
      11
           Id. at *12.
                                           7
• A copy of the formal decision the federal agency issued on Barahona’s
  application for Temporary Protected Status. The agency’s formal
  decision reflects it reached a final decision on the application in October
  2018. The notice advised Barahona that the agency found he was
  ineligible for Temporary Protected Status because he had incurred two
  criminal convictions, one in August 1999 and the second in October
  2018, on misdemeanor DWIs.

• A transcript from the sentencing hearing the trial court conducted on
  Barahona’s 2018 DWI. The transcript reflects Barahona pleaded guilty
  under a plea agreement. Under the agreement, the State agreed to
  recommend that the trial court assess Barahona an “800-dollar fine and
  court costs, 3 days credited by time served, [and] ninety-day driver’s
  license suspension.” Thus, under the plea agreement, Barahona did not
  receive a sentence requiring him to spend any more time in jail.

• A transcript from the hearing the habeas court conducted on Barahona’s
  second habeas application, the application filed in 2019. The attorney
  who represented Barahona on his 2018 DWI testified in the 2019
  hearing. The transcript of the testimony from the hearing shows the
  attorney testified that, after he spoke to an immigration attorney, he
  “gathered from that conversation [] that [if Barahona] plead[ed] to a
  second, reduced to a first [offense] on someone who had had the TPS
  status[, the additional conviction] was not going to hurt them or affect
  them. And then I conveyed that to Mr. Barahona.”

• The trial attorney who represented Barahona on his plea also testified
  during the 2019 hearing on Barahona’s second application for habeas
  relief that (1) he considered the 2018 case a “defendable case[;]” (2) he
  considered the plea agreement “a pretty good offer[;]” (3) he knew
  about Barahona’s conviction on an earlier DWI and he was concerned
  when he represented Barahona on the second DWI in 2018 whether a
  conviction in the case might affect Barahona’s status to receive
  Temporary Protected Status.




                                8
                                          Issues

         Barahona raises two issues in the brief he filed to support this appeal. But both

make the same arguments in claiming the habeas court abused its discretion in

denying the application Barahona filed for habeas relief in 2018 and in denying his

motion for new trial given the evidence he presented in that court. In arguing the

issues, Barahona relies heavily on the documents attached to his motion for new

trial.

                        Standard of Review and Applicable Law

         Article 11.09 of the Texas Code of Criminal Procedure provides that

defendants convicted of misdemeanors may seek relief from such convictions by

filing applications for writs of habeas corpus. 12 In seeking habeas relief, the applicant

bears the burden of proving his claims by a preponderance of the evidence. 13 When

considering such applications, the habeas court acts as the sole factfinder and

resolves any dispute over issues of fact.14

         In the appeal from a ruling on an application for habeas relief, the appellate

court views “the evidence in the record in the light most favorable to the judge’s




         Tex. Code Crim. Proc. Ann. art. 11.09.
         12

         Ex parte Martinez, 330 S.W.3d 891, 901 (Tex. Crim. App. 2011); Ex parte
         13

Richardson, 70 S.W.3d 865, 870 (Tex. Crim. App. 2002).
      14
         Ex parte Garcia, 353 S.W.3d 785, 788 (Tex. Crim. App. 2011).
                                         9
ruling and must uphold that ruling absent an abuse of discretion.” 15 When evaluating

a ruling by a habeas court that a defendant did not enter a knowing and voluntary

plea, we must determine whether the habeas court abused its discretion after

examining the ruling under the standards that apply to effective assistance of counsel

and in the light that favors the ruling the habeas court made in resolving any issues

of fact. 16 On appeal, we must give nearly total deference to the habeas court’s

findings of fact “when they are supported by the record, especially when those

findings are based on credibility and demeanor.”17 The same deferential standard

applies to both written and implied findings, assuming the finding are supported by

the record.18 But “if the resolution of the ultimate question turns only on the

application of legal standards, the appellate court reviews those determinations de

novo.” 19 And we will uphold the habeas court’s ruling if it is correct under the law

applicable to the case. 20 Even when the habeas court’s ruling turns on a mixed

question of law and fact, we defer to the habeas court’s factual findings when




      15
         Diamond v. State, 613 S.W.3d 536, 544 (Tex. Crim. App. 2020); Charles,
146 S.W.3d at 208.
      16
         See Montgomery v. State, 810 S.W.2d 372, 392 (Tex. Crim. App. 1991) (op.
on reh’g).
      17
         Diamond v. State, 613 S.W.3d at 544.
      18
         Id.
      19
         Id.
      20
         Id.
                                        10
resolving the appeal, “but [we] review the [habeas court’s] ultimate legal conclusion

of materiality de novo.” 21

      Barahona’s claims hinge on whether his plea was involuntary based on his

claim that the attorney who represented him in the plea hearing advised him

incorrectly about the immigration consequences of pleading guilty to a second DWI.

To establish a claim of ineffective assistance of counsel, petitioners must prove: (1)

trial counsel’s performance was deficient, and (2) prejudice resulted from trial

counsel’s deficient performance. 22 Because “there are countless ways to provide

effective assistance in any given case, a reviewing court must be highly deferential

and indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance[.]”23

      A decade ago, the United States Supreme Court spelled out what an attorney

representing a non-citizen charged with a crime must do to provide the client with

effective assistance, explaining the attorney must give the client correct advice on

the immigration consequences of pleading guilty when those consequences are

clear.24 In Padilla, the Supreme Court held that when the consequences to the non-



      21
          Id.
      22
          Ex parte Aguilar, 537 S.W.3d 122, 126 (Tex. Crim. App. 2017) (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)).
       23
          Ex parte Martinez, 330 S.W.3d 891, 900 (Tex. Crim. App. 2011) (cleaned
up).
       24
          Padilla v. Kentucky, 559 U.S. 356, 369 (2010).
                                          11
citizen of being deported as a result of pleading guilty are “truly clear, . . . the duty

to give correct advice is equally clear.”25 The duty is imposed on the attorney

because “[t]he severity of deportation—the equivalent of banishment or exile—only

underscores how critical it is for counsel to inform [his] noncitizen client that he

faces a risk of deportation.” 26 Thus, before deciding to plead guilty, the non-citizen

has the right to be informed by his attorney about the significant consequences when

those consequences are clear and will result from the plea.27 That said, “[s]crutiny

of counsel’s performance must [also] be highly deferential, and every effort must be

made to eliminate the distorting effects of hindsight. Counsel’s performance should

be judged by whether it is reasonable under prevailing professional norms.” 28

      Here, the habeas court’s ruling turns on three things, (1) whether the

immigration consequences of Barahona’s plea were truly clear; (2) whether

Barahona’s attorney failed to provide him with correct advice; and if so, (3) whether

he was prejudiced by the advice. 29 We review the first criteria under a de novo

standard while the remaining two are treated as mixed questions of law and fact.30



      25
         Id.
      26
         Id. at 373-74 (cleaned up).
      27
         Id. at 364; Ex parte Harrington, 310 S.W.3d 452, 458 (Tex. Crim. App.
2010).
      28
         Ex parte Chavez, 560 S.W.3d 191, 203-04 (Tex. Crim. App. 2018) (cleaned
up).
      29
         See Miller v. State, 548 S.W.3d 497, 498 (Tex. Crim. App. 2018).
      30
         Charles, 146 S.W.3d at 208.
                                         12
      On appeal, the State argues this Court should not consider the evidence

Barahona attached to his motion for new trial in resolving the appeal because that

evidence was not before the habeas court when it ruled on Barahona’s first

application for a writ of habeas corpus, the application he filed in 2018. But we

disagree given the unique circumstances prompting this appeal, an appeal that

resulted from our prior ruling granting Barahona the right to file an out-of-time

appeal. In Barahona’s second appeal, this Court ordered the habeas court to grant

Barahona’s request for an out-of-time appeal, a ruling that addressed Barahona’s

right to challenge the ruling the habeas court made on Barahona’s first application

for relief, the application that he filed in 2018. 31 On remand, however, Barahona

then filed another motion, a motion for new trial. So the question is whether that

motion was a timely-filed motion as it relates to the ruling the habeas court made in

deciding the first application Barahona filed for habeas relief in 2018.

      The record shows that Barahona filed his motion for new trial within thirty

days of the date this Court issued its mandate. 32 Under Texas law, “[t]he effect of

granting an out-of-time appeal is that it restores the defendant to the position he

occupied immediately after the trial court signed the [appealable order].”33 For that

reason, the mandate restored Barahona to the position that he occupied in June 2018


      31
         Ex parte Barahona, 2020 Tex. App. LEXIS 1838, at *12.
      32
         Ex parte Barahona, 2018 Tex. App. LEXIS 8886, at *1.
      33
         Mestas v. State, 214 S.W.3d 1, 4 (Tex. Crim. App. 2007).
                                         13
as of the date the habeas court signed its order denying the first application Barahona

filed for habeas relief. And Barahona moved for a new trial within thirty days of the

date our mandate issued, so it was a timely filed motion given the date the habeas

court signed the order in 2018 denying Barahona’s first petition seeking a writ. 34

      The record also shows the habeas court denied Barahona’s motion for new

trial. The order denying the motion states the habeas court considered the exhibits

attached to the motion in denying the motion. So the record shows the habeas court

was aware of the motion for new trial and that it ruled on the motion.35

      Rulings denying motions for new trial are reviewed for abuse of discretion.

Under that standard, the appellate court will reverse the ruling on the motion only if

the ruling was clearly erroneous and arbitrary. 36 A court abuses its discretion in

denying a motion for new trial only if no reasonable view of the record supports the

ruling.37 In our review of the ruling, we view the evidence used to support the motion

for new trial in the light that favors the ruling on the motion.38 When deciding

whether to grant a request seeking a new trial, the lower court is the sole judge of




      34
         See Tex. R. Civ. P. 329b(a) (providing that “[a] motion for new trial, if filed,
shall be filed prior to or within thirty days after the judgment or other order
complained of is signed”).
      35
         See Tex. R. App. P. 33.1 (Preservation; How Shown).
      36
         Okonkwo v. State, 398 S.W.3d 689, 694 (Tex. Crim. App. 2013).
      37
         Id.
      38
         Id.
                                          14
the credibility of the testimony and the affidavits supporting the motion.39 In the

appeal, we will examine the totality of the record while viewing the evidence in the

light that favors the ruling challenged in the appeal to assess whether, under an

objective standard, an abuse of discretion occurred.40

                                        Analysis

                               Deficient Performance

      To establish a claim of ineffective assistance, the defendant must prove the

representation he received in his trial fell below an objective standard of

reasonableness under the prevailing norms. 41 On appeal, Barahona argues the

evidence shows the attorney who represented him on his 2018 DWI told him that

pleading guilty would not adversely affect his right to stay in the United States.

Having carefully studied the evidence, we conclude the only evidence in the record

shows Barahona’s attorney gave him bad legal advice about the immigration

consequences that later resulted because of the plea.

      As to the advice, the evidence shows the attorney representing Barahona in

2018 on the DWI testified he thought the consequences of Barahona’s decision to

plead guilty were unclear, yet he still advised Barahona to plead guilty. Barahona’s

attorney also testified that he told Barahona there would be no adverse consequences


      39
         Id.
      40
         Id.
      41
         Strickland, 466 U.S. at 688.
                                          15
of pleading guilty based on the information he was given by an attorney who

practices immigration law, an attorney whose name the attorney could not recall.

But even if Barahona’s attorney got bad information from some other attorney and

relied on it, the advice he gave Barahona was wrong about the immigration

consequences that were the direct result of the plea. And one need look no further

than to the law to understand why the Attorney General could not give a non-citizen

in Barahona’s situation Temporary Protected Status. Under federal law, the Attorney

General of the United States cannot grant Temporary Protected Status to non-

citizens if the non-citizen has been convicted of committing two or more DWIs.42

Even more, Congress elected to prohibit the Attorney General from waiving the

multiple DWI provision in administering the program.43

      Here, whether Barahona’s attorney performed deficiently turns solely on the

application of a legal standard given the undisputed evidence showing what the

attorney told Barahona and the law showing the consequences of a decision to plead

guilty under the circumstances Barahona faced were truly clear. But the record

shows the habeas court found otherwise, as that court found Barahona’s attorney



      42
          See 8 U.S.C. 1254a(2)(B) (providing that “[a]n alien shall not be eligible for
temporary protected status under this section if the Attorney General finds that . . .
the alien has been convicted of any felony or 2 or more misdemeanors committed in
the United States”); see also Padilla, 559 U.S. at 368.
       43
          8 U.S.C. 1254a(c)(2)(A)(iii) (providing the Attorney General shall not waive
the requirement in subsection 1254a(2)(B)).
                                           16
gave him reasonable professional assistance under the standard that applied based

on “the standards known to this court[.]”

      We conclude the evidence supports only one conclusion: Barahona’s attorney

gave him bad advice about the clear immigration consequences of pleading guilty to

the 2018 DWI. We hold the habeas court abused its discretion by finding

otherwise.44

                                       Prejudice

       To show prejudice, the defendant “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.”45 But courts should be careful before overturning a

defendant’s plea under circumstances that show the defendant benefitted from the

plea bargain and later decided, with the benefit of hindsight, that he would have

rather pleaded not guilty. 46

      Several factors are used to evaluate claims alleging habeas courts abused their

discretion in rejecting a finding of prejudice. These include “the evidence supporting

an applicant’s assertions, the likelihood of his success at trial, the risks the applicant




      44
          Padilla, 559 U.S. at 369 (noting that “when the deportation consequence is
truly clear, as it was in this case, the duty to give correct advice is equally clear”).
       45
          Hill v. Lockhart, 474 U.S. 52, 59 (1985).
       46
          Lee v. U.S., 137 S.Ct. 1958, 1967 (2017).
                                            17
would have faced at trial, the benefits received from the plea bargain, and the trial

court’s admonishments.”47

      In its brief, the State points to the fact the plea papers that Barahona signed as

part of his plea warned him of the immigration consequences of pleading guilty. The

habeas court also relied on those admonishments in its findings, as that court noted

the attorney representing Barahona on his 2018 DWI told the court in the plea

hearing that he had discussed the plea with Barahona before Barahona made his

decision to enter a plea. Add to that the fact the habeas court found that Barahona

answered the “standard plea bargain questioning, [he] plead[ed] guilty . . . and was

sentenced, as agreed” in the hearing on his plea.

      To be sure, the plea papers contain Barahona’s signature. They also include a

boilerplate warning that generally addresses the potential immigration consequences

of pleading guilty. But the admonishment in the plea papers does not provide a clear

warning about the consequences to Barahona that were truly clear: instead, it states

that defendants who are not citizens of the United States “may” be deported if they

plead guilty or no contest. 48 And other than the written admonishment, the record

fails to show the trial court gave Barahona any additional warnings about the

immigration consequences of his plea in the hearing it conducted on his plea. Simply



      47
           Ex parte Torres, 483 S.W.3d 35, 48 (Tex. Crim. App. 2016).
      48
           Emphasis added.
                                          18
put, the record reflects Barahona was never warned that, by pleading guilty, he would

be deported. The only reasonable view of his record is that Barahona received

affirmatively incorrect advice about the immigration consequences of his plea even

though the harm that would result was even at that time clear. 49

       The only remaining question is whether Barahona would have pleaded guilty

had he received proper legal advice about the consequences he faced when he did

so.50 In considering that question, we note Barahona did not have to prove he would

have been acquitted had he pleaded not guilty and chosen to take the risks associated

with a trial. 51

       Here, when Barahona decided to plead guilty, the only evidence in the record

shows that Barahona valued and relied on his attorney’s advice about the

consequences of his plea and that pleading guilty would have no effect on his




       49
          U.S. v. Kayode, 777 F.3d 719, 725 (5th Cir. 2014); (quoting U.S. v. Urias-
Marrufo, 744 F.3d 361, 369 (5th Cir. 2014) for the proposition that “[i]t is counsel’s
duty, not the court’s, to warn of certain immigration consequences, and counsel’s
failure cannot be saved by a plea colloquy”)).
       50
          See Lee, 137 S.Ct. at 1967 (noting that where deportation is the determining
factor based on the evidence about the circumstances involved in that case, the
defendant adequately demonstrated in the appeal that a reasonable probability
existed to show he would have rejected the plea had he known that it would lead to
mandatory deportation); Ex parte Torres, 483 S.W.3d at 48-49 (“[W]here the totality
of the circumstances indicate that a defendant has placed a particular emphasis on
the immigration consequence of a plea in deciding whether or not to accept it, this
may constitute a circumstance that weighs in favor of a finding of prejudice.”).
       51
          See Ex parte Torres, 483 S.W.3d at 48.
                                           19
Temporary Protected Status. 52 After Barahona learned that pleading guilty did have

an adverse consequence to his right to remain in the United States under Temporary

Protected Status, he filed a prompt application for habeas relief with the court.

      Barahona’s affidavit also shows that with the benefit of correct advice, he

would have taken the risks associated with a trial to avoid the certain results to his

Temporary Protected Status that were the result of his plea.53 Nothing in the record

shows the State had a strong case against Barahona to establish the State would have

won had he chosen to go to trial on the 2018 DWI. Instead, the only evidence in the

record shows the outcome if such a trial was unclear. The trial attorney who

represented Barahona on his 2018 DWI testified in support of Barahona’s

application for habeas relief that he considered the case defensible. According to the

attorney, had the case gone to trial the evidence would have shown the driver of the

car Barahona rear ended while on a motorcycle fled the scene after the collision

occurred.

       Other evidence in the record shows Barahona is closely tied to the United

States: He lives in Houston and has three children who live in the United States. The

children are 17, 14, and 5 years old. 54 None of the evidence shows Barahona has

close ties that still exist in his country of origin, El Salvador. To be fair, we note that


      52
         Padilla, 559 U.S. at 359; see also Torres, 483 S.W.3d at 44-45.
      53
         Lee, 137 S.Ct. at 1966.
      54
         See Ex parte Torres, 483 S.W.3d at 50.
                                          20
Barahona received several benefits from his plea. Under the plea agreement,

Barahona was convicted on a reduced charge, a Class B misdemeanor DWI. Second,

by pleading guilty, Barahona avoided the restrictions that would have resulted to his

driver’s license had he been convicted on a Class A misdemeanor DWI.55 Third, by

pleading guilty to a Class B DWI, Barahona reduced the exposure he would have

otherwise faced to the longer jail sentence and fine available from a conviction on a

Class A misdemeanor DWI. Fourth, by pleading guilty, Barahona avoided the

increased fees he would have had to pay as compared to what he paid his attorney

for representing him on his plea.

      Even so, we cannot agree that any reasonable view of the record supports the

habeas court’s ruling denying Barahona’s motion for new trial. Under the legal

standards applicable to motions for new trial, we hold the evidence the habeas court

considered when ruling on Barahona’s motion for new trial shows Barahona

received ineffective assistance of counsel and suffered prejudice as a direct result of

making an involuntary plea. We conclude that the only objective view of the record

is that reasonable probability existed that Barahona, but for his attorney’s errors,

“would not have pleaded guilty and would have insisted on going to trial.” 56




      55
           Compare Tex. Penal Code Ann. § 49.04, with id. § 49.09.
      56
           Lee, 137 S.Ct. at 1965 (quoting Hill, 474 U.S. at 118).
                                           21
                                     Conclusion

           For the reasons explained above, we hold the habeas court abused its

discretion in denying Barahona’s motion for new trial. We hold that Barahona

received ineffective assistance on his 2018 DWI and that he proved his plea was

involuntary.57 We reverse the habeas court’s order and remand the case for a new

trial.58

           REVERSED AND REMANDED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on May 4, 2021
Opinion Delivered August 25, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




         See Ex parte Aguilar, 537 S.W.3d at 129 (holding that ineffective assistance
           57

of counsel’s erroneous advice of relevant immigration consequences rendered the
defendant’s plea involuntary).
      58
         See Tex. R. App. P. 31.3.
                                        22